PER CURIAM:
On May 31, 1983, the United States Supreme Court,-U.S.-, 103 S.Ct. 2132, 76 L.Ed.2d 236, reversed the decision of this Court in United States v. Rodgers, and vacated the decision in United States v. Ingram. The cases were remanded to this Court with direction that they be remanded to the district court for further proceedings.
IT IS ORDERED that the cases of United States v. Rodgers, 649 F.2d 1117, and Ingram v. United States, 649 F.2d 1128, are remanded to the district court for further proceedings consistent with the opinion of the United States Supreme Court dated May 31, 1983.